—Judgment, Supreme Court, New York County (Carmen Beauchamp Ciparick, J.), entered on June 16, 1993, which directed that plaintiff recover the sum of $14,656.19 from defendant Peter Savitt and have execution thereon, unanimously affirmed, with costs.
The IAS Court properly found that defendant had not established sufficient cause such as fraud, collusion, mistake or accident to invalidate a stipulation, unambiguous on its face, that was freely negotiated and entered into by all of the parties, including defendant Savitt (see, Hallock v State of New York, 64 NY2d 224). Defendant Savitt’s belated claim that he never contemplated that he would be personally liable for the debts of the corporate defendants, of which he was an officer, is without merit in light of the unequivocal terms and reach of the stipulation. The court may not fashion a new agreement under the guise of construction (see, Slatt v Slatt, 64 NY2d 966). Concur — Sullivan, J. P., Ross, Asch, Rubin and Tom, JJ.